COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re DD&S Logistics, Inc. and Jeffrey Record

Appellate case number:     01-21-00267-CV

Trial court case number: 2019-78045

Trial court:               234th District Court of Harris County

        On June 18, 2021, the Court received a notice that the parties had reached a resolution of
the underlying matter and that the parties would move for dismissal of this proceeding. Since the
June 18 notice, we have not heard from the parties and no motion to dismiss has been filed.
Accordingly, we ask the parties to file either a motion to dismiss the original proceeding or a notice
of the status of the parties’ settlement activities on or before October 1, 2021. If a response is
not received by the deadline, this Court will dismiss the original proceeding as moot.
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: ___September 23, 2021____